Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered July 23, 2007 in a proceeding pursuant to RPTL article 7 to review real property tax assessments. The order and judgment, among other things, reduced the assessments on petitioner’s property for the years 2002, 2003 and 2004.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present — Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.